Citation Nr: 1736376	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  15-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for chronic myelogenous leukemia, claimed as the result of ionizing radiation.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Original jurisdiction for the Veteran's claim was returned to the RO in Phoenix, Arizona prior to certification to the Board.

The Veteran appeared at a hearing before the undersigned in March 2017.  A transcript of the hearing is of record.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is required to obtain a radiation dose assessment in all claims in which a radiogenic disease became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309, and it is contended that the radiogenic disease is a result of exposure to ionizing radiation in service.  38 C.F.R. § 3.311(a) (2016).  Here, the record establishes the Veteran has been diagnosed as having a radiogenic disease as defined in 38 C.F.R. § 3.311 (b)(2)(ii).  The Veteran asserts his chronic myelogenous leukemia is the result of ionizing radiation during service.  He has provided credible testimony regarding possible radiation exposure during his service aboard the submarine tender USS Holland (AS-32).  Thus, the Veteran's claims file must be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file, to include all information pertaining to possible radiation exposure during active service, to the Under Secretary for Health for preparation of a radiation dosage estimate in accordance with 38 C.F.R. § 3.311 (2016).  Specifically, the transcript of the Veteran's testimony during the March 2017 Board hearing regarding his alleged exposure aboard the submarine tender USS Holland (AS-32) must be referred to the Under Secretary for Health for consideration.

2.  If the dose estimate provided by the Under Secretary for Health is greater than zero, forward the claims file to the VA Under Secretary for Benefits for appropriate action under 38 C.F.R. § 3.311(c).

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

